       Case 1:20-cv-03677-LGS-KHP Document 323 Filed 04/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

MOJO NICHOLS, et al.,                                                              4/30/2021

                                                Plaintiffs,
                             -against-                                         ORDER

NOOM INC., et al.,                                                     20-CV-3677 (LGS) (KHP)

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge

         Plaintiffs submitted an “emergency extenuating circumstances” application to remedy

alleged violations of this Court’s orders concerning Noom’s search for, collection, and

production of documents and communications pertaining to an August 19, 2020 warning issued

by the Better Business Bureau (“BBB”), Noom’s CEO’s public statement in response to the

warning, certain documents provided to Noom’s Board of Directors, and “other relevant

documents.” (ECF Nos. 275, 277.) This application was submitted in contravention of this

Court’s rules requiring a letter requesting a conference before submission of any discovery

motion and exceeded the Court’s three-page limit.

         Additionally, the alleged “emergency” is no such thing. Plaintiffs fault Defendants for

producing only a few documents on certain topics and speculate that Defendants’ counsel has

not conducted a reasonable search for documents consistent with their obligations under the

Federal Rules of Civil Procedure.

         However, the reason for the delay in Defendants’ production was a dispute over search

terms. The Court resolved that dispute at the last case management conference and Noom is
      Case 1:20-cv-03677-LGS-KHP Document 323 Filed 04/30/21 Page 2 of 2




now applying those terms to its collection and will begin producing additional documents on a

rolling basis. Thus, Plaintiffs’ application also is premature.

       To the extent Defendants’ production reveals that there should be additional people

added as document custodians for purposes of ESI collection, review, and production, Plaintiffs

should meet and confer with Noom on the addition of these custodians. This communication

should take place in June 2021, after Noom has produced more documents, allowing both

parties to ascertain the necessity of adding custodians. The Court will address any disputes

about the addition of custodians at the July 2021 case management conference.


       For the above reasons, Plaintiffs’ application is DENIED.




       SO ORDERED.

DATED: April 30, 2021
       New York, New York
                                                       ______________________________
                                                       KATHARINE H. PARKER
                                                       United States Magistrate Judge




                                                  2
